Citation Nr: 9910679	
Decision Date: 04/16/99    Archive Date: 04/29/99

DOCKET NO.  97-33 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased evaluation for residuals of shell 
fragment wounds (SFW) of the left shoulder, currently 
evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran served on active duty from February 1943 to 
October 1945.  This case was remanded by the Board of 
Veterans' Appeals (Board) in March 1998 to the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky, for additional development.  The case is again 
before the Board for adjudication.


A November 1998 rating decision granted an increased 
evaluation from 20 to 30 percent for the veteran's service-
connected left shoulder disability, effective November 26, 
1996, the date of claim, because it was noted on VA 
examination in June 1998 that the veteran said that he used 
to be "mostly" left-handed before his left shoulder injury 
in service; it had been previously assumed that he was right-
handed because it had not been noted in the claims file that 
he is left-handed.  The veteran subsequently indicated that 
he wished to continue his claim for an increased evaluation 
for his left shoulder disability.


FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
determination of the veteran's claim has been obtained.

2.  There is no more than moderately severe impairment of the 
left shoulder, with motion of the left shoulder to at least 
shoulder level.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
left shoulder disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.56, 4.71a, 4.73, Diagnostic Codes 5201, 5303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the veteran's claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  The Board is 
also satisfied that all relevant facts have been properly 
developed with respect to this issue and that no further 
assistance to the veteran is required to comply with the duty 
to assist mandated by statute.

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  
38 C.F.R. Part 4 (1998).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1998).

The veteran's service medical records reveal that he incurred 
a penetrating gunshot wound of the left arm with metallic 
foreign bodies.  The veteran underwent debridement of the 
wound, with removal of non-metallic foreign material, later 
in October 1944.  X-rays of the left upper arm in November 
1944 were noted to reveal two metallic foreign bodies in the 
soft tissue in the lower extent of the deltoid muscle, one 
measuring 6 x 3 mm and the smaller one measuring 
approximately 2 mm in diameter; no fracture was found.

On VA examination in September 1947, there was a 2.5 inch 
scar in the lateral aspect of the left shoulder just below 
the deltoid area, with a .5 inch scar anterior to this; both 
scars were well-healed and unattached to the underlying 
muscle group.  No metallic foreign body could be palpated in 
the underlying muscle.  The diagnosis was scars in the left 
arm due to shell fragments, healed and asymptomatic.

VA outpatient records from February 1996 to February 1997 
reveal that X-rays of the left shoulder in February 1996 were 
within normal limits.  The veteran complained in September 
1996 of weakness in the left upper extremity and of neck 
pain.  The diagnosis in November 1996 was left upper 
extremity injury, possible residual of gunshot wound.  

On VA examination in February 1997, the veteran complained of 
chronic left shoulder pain and decreased strength.  Physical 
examination did not reveal any tissue loss or damage to 
tendons, bones, or joints.  There was muscle penetration of 
Muscle Group III.  There was a 1 cm star-shaped scar in the 
mid left upper anterior arm.  Strength was 5/5.  There was no 
swelling, deformity, instability, muscle herniations, or 
loose motion of the left shoulder.  Forward flexion and 
abduction of the left shoulder was from 0-90 degrees, with 
evidence of pain on motion.  The diagnoses were history of 
shrapnel wound of the left shoulder with residual pain and 
normal X-rays; and history of degenerative joint disease of 
the cervical spine contributing to left shoulder pain.

VA outpatient records from March 1997 to April 1998 reveal a 
diagnosis in March 1997 of outlet view of the left shoulder.  
The diagnosis in May 1997 was left rotator cuff syndrome.  
When seen in October 1997, flexion of the left shoulder was 
170 degrees, abduction was 120 degrees, internal rotation was 
30 degrees, and external rotation was 45 degrees.  There was 
tenderness over the triceps and mild impingement.  It was 
noted that X-rays of the left shoulder showed 
acromioclavicular joint spurring.  The veteran was taking 
Naprosyn.  The diagnosis was left shoulder impingement, mild.  
It was noted in April 1998 that there was full range of 
motion of the left shoulder; the diagnosis was degenerative 
joint disease of the shoulder.

On VA examination in June 1998, the veteran complained of 
left shoulder pain, weakness, and early fatigability.  
Physical examination revealed forward flexion and abduction 
of the left shoulder to 160 degrees.  Motor strength was 4/5 
in the left deltoids.  There was a 6 cm scar on the dorsal 
proximal aspect of the left arm and a smaller scar on the 
anterior aspect of the mid arm.  A palpable defect was noted 
in the deltoid and triceps musculature underneath the scar.  
X-rays of the left shoulder showed a small metallic retained 
fragment very near the mid-shaft of the humerus, about 2 mm 
in length, and no degenerative changes.  The diagnoses were 
left shoulder weakness, likely due to shell fragment damage 
to deltoid and triceps musculature; and mild cervical 
degenerative disease.  The examiner's assessments were that 
the veteran was limited in performing activity involving 
repeated overhead work or repeated lifting of heavy objects 
of over 30 pounds with both hands.  With rested elevation of 
both extremities, after approximately 30 seconds of 
resistance, the left arm was found to fatigue and his amount 
of generating muscle force was greatly weakened.  The 
examiner concluded that, because the location of the scar was 
directly over the proximal portion of the triceps and 
insertion of the deltoids and these were the two muscle 
groups that were weak and showed easy fatigability, these 
symptoms were more consistent with residuals of a SFW than 
cervical arthritis.  It was noted that weakness in the left 
deltoid and triceps was mild with easy fatigability of 
activities requiring these two muscles.  There was no 
incoordination or other neurological deficit noted.  The X-
rays were interpreted by the radiologist as showing a 
metallic foreign body in the left upper arm and minimal 
osteoarthritic changes of the left acromioclavicular joint.

The Board notes that effective July 3, 1997, VA revised the 
criteria for diagnosing and evaluating muscle injuries.  In 
Karnas v. Derwinski, 1 Vet.App. 308, 312-13 (1991), the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) held that where the law or regulation changes after a 
claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant applies unless 
Congress provided otherwise or permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  In this case, however, the new and old regulations are 
the same for the relevant diagnostic codes and no substantive 
changes which would affect the disposition of the claim were 
made in 38 C.F.R. §§ 4.55, 4.56.

A 30 percent evaluation is assigned under the VA Schedule for 
Rating Disabilities for moderately severe impairment of the 
intrinsic muscles of the shoulder girdle, Group III, of the 
dominant extremity, which involves elevation and abduction of 
the arm to the level of the shoulder and acts with certain 
extrinsic muscles of the shoulder girdle in forward and 
backward swing of the arm; a 40 percent evaluation is 
warranted for severe impairment of the muscles of Group III 
of the major extremity.  38 C.F.R. § 4.73, Diagnostic Code 
5303.  A 30 percent evaluation is warranted for shoulder 
disability of the dominant extremity when limitation of 
motion of either arm is midway between the side and shoulder 
level; a 40 percent evaluation is warranted for shoulder 
disability when limitation of motion of the major extremity 
is to 25 degrees from the side.  38 C.F.R. § 4.71a, 
Diagnostic Code 5201.  

The veteran complained on recent VA examinations of 
significant disability of the left shoulder, with limitation 
of movement, weakness, and fatigability.  However, the Board 
notes that no damage to left shoulder tissue, tendons, bones 
or joint was found on VA examination in February 1997, and 
motor strength in the left shoulder on VA examination in June 
1998 was 4/5.  Moreover, the veteran was able to flex and 
abduct his left shoulder to 160 degrees in June 1998, at 
which time X-rays of the left shoulder showed only minimal 
osteoarthritic changes.  Consequently, the Board finds that 
there is no objective medical evidence of more than 
moderately severe impairment of the intrinsic muscles of the 
left shoulder girdle and that limitation of motion of the 
left shoulder does not warrant an increased evaluation.  
38 C.F.R. § 4.71a, 4.73, Diagnostic Codes 5201, 5303.

Under the provisions of 38 C.F.R. § 4.56, a moderate muscle 
disability is found when there has been through and through 
or deep penetrating wounds of short track from a single 
bullet, small shell or shrapnel fragment, without the 
explosive effect of a high velocity missile, residuals of 
debridement, or prolonged infection.  Such wounds require 
service department record or other evidence of inservice 
treatment for the wound and a record of consistent complaints 
of one or more of the cardinal signs and symptoms of muscle 
disability noted in this section, such as loss of power or 
weakness.  Objective findings include an entrance scar 
indicating short track of missile through muscle tissue, some 
loss of deep fascia or muscle substance or impairment of 
muscle tonus and loss of power or lowered threshold of 
fatigue when compared with the sound side.  Moderately severe 
muscle disability involves through and through or deep 
penetrating wounds by a high velocity missile of small size 
or large missile of low velocity with debridement, prolonged 
infection, or sloughing of soft parts, and intermuscular 
scarring.  Such wounds require prolonged hospitalization and 
a record of consistent complaints of one or more of the 
cardinal signs and symptoms of muscle disability noted in 
this section and, if present, evidence of an inability to 
keep up with work requirements.  Objective findings include 
entrance and (if present ) exit scars indicating track of 
missile through one or more muscle groups, some loss of deep 
fascia or muscle substance or normal firm resistance of 
muscles compared with the sound side and positive evidence of 
impairment on tests of strength and endurance compared with 
the sound side.  Severe disability of muscles involves a 
through and through or deep penetrating wound due to high-
velocity missile, or large or multiple low velocity missiles, 
or with shattering bone fracture or open communited fracture 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, intermuscular binding and scarring.  Such 
wounds require prolonged hospitalization and a record of 
consistent complaints of one or more of the cardinal signs 
and symptoms of muscle disability noted in this section, 
worse than those shown for moderately severe muscle injuries, 
and, if present, evidence of an inability to keep up with 
work requirements.  Objective findings include ragged, 
depressed, and adherent scars indicating wide damage to 
muscle groups in the missile track; some loss of deep fascia 
or muscle substance or soft flabby muscles in the wound area; 
muscles swell and harden abnormally in contraction; and 
severe impairment of function on tests of strength, 
endurance, and or coordinated movements when compared with 
corresponding muscles on the sound side.  Additional signs of 
severe muscle disability are also listed.

Severe disability of the muscles of the left shoulder is also 
not shown under the provisions of 38 C.F.R. § 4.56 because 
the evidence does not reveal a through and through or deep 
penetrating wound that required prolonged hospitalization and 
resulted in ragged and depressed scars or loss of either deep 
fascia or muscle substance or soft flabby muscles in the 
wound area, with objective medical evidence of severe 
impairment of function on strength, endurance, or coordinated 
movements testing.  In fact, the veteran's SFW involve shell 
fragments that were not through and through or deep 
penetrating; the veteran was hospitalized for less than one 
month in service and has not been hospitalized since service 
for his service-connected left shoulder disability; there is 
no ragged and depressed scars or loss of deep fascia or 
muscle substance in the left shoulder; and the examination 
findings in February 1997 and June 1998 do not reveal 
objective medical evidence of severe impairment of function, 
since flexion and abduction is to at least 90 degrees, muscle 
strength is, at least, 4/5, and there is no shoulder 
incoordination.  

The Board has considered the provisions of 38 C.F.R. §§ 4.40 
and 4.45 concerning functional loss due to pain, weakness, 
incoordination and excess fatigability, to include functional 
impairment on use and during flare-ups.  While there is 
evidence of some left shoulder weakness and fatigability, 
range of motion of the left shoulder was to 160 degrees on 
examination in June 1998.  Since the currently assigned 
evaluation of 30 percent contemplates shoulder motion to 
midway between the side and shoulder level, the Board is of 
the opinion that when all pertinent disability factors are 
considered, the limitation of motion does not more nearly 
approximate motion limited to 25 degrees from the side.  
Accordingly, a higher rating is not warranted on the basis of 
any of these disability factors under 38 C.F.R. §§ 4.40 and 
4.45.  Moreover, the symptomatology for this disability does 
not more nearly approximate the criteria for an increased 
evaluation.  38 C.F.R. § 4.7.

The Board has also considered the provisions of 38 C.F.R. 
§§ 3.321(b)(1), regarding the assignment of an extraschedular 
evaluation.  However, as indicated above on recent VA 
examinations, there is no objective evidence of more than 
moderately severe functional impairment due to the veteran's 
left shoulder disability.  Additionally, the veteran has not 
been hospitalized since service for his service-connected 
left shoulder disability.  In sum, there is no indication in 
the record that the average industrial impairment resulting 
from the veteran's left shoulder disability is in excess of 
that contemplated by the assigned evaluation.  Therefore, the 
Board has determined that referral of the claim for 
extraschedular consideration is not in order.


ORDER

Entitlement to an evaluation in excess of 30 percent for 
residuals of SFW of the left shoulder is denied.



		
	JAMES W. LOEB
	Acting Member, Board of Veterans' Appeals

 

